Citation Nr: 1310607	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-490 12	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death. 

2.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.  He died in February 2006.  The appellant is his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 decisions of the Department of Veterans Affairs (VA) Pension Management Center of the Regional Office (RO) in St. Paul, Minnesota.  One decision concluded new and material evidence had not been submitted to reopen the claim for service connection for cause of the Veteran's death, while the second decision determined the appellant was not entitled to nonservice-connected burial benefits.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

For the reasons explained below, the issues of service connection for cause of the Veteran's death on the merits, and entitlement to VA burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for cause of the Veteran's death was denied in a March 2007 rating decision; the appellant did not appeal that decision and it became final.

2.  Evidence received since the March 2007 rating decision regarding the claim for service connection for cause of the Veteran's death relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the appellant's claim for entitlement to service for cause of the Veteran's death, and remands the matter for additional development on the merits.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this claim.

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The appellant's claim of entitlement to service connection for cause of the Veteran's death was originally denied by a March 2007 rating decision.  The appellant did not file any statement indicating disagreement with this decision, nor submit new and material evidence within one year following the March 2007 decision.  In fact, the next statement received by VA from the appellant was her January 2010 claim.  Accordingly, the March 2007 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012). 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran died in February 2006.  At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD); shrapnel wounds to muscle group XI of the right leg; osteoarthritis of the right hip; sensory nerve injury to the right and ankle foot; and, lacerations of the right leg.  His 
death certificate lists the immediate cause of death in February 2006 as cardiac arrhythmia-bradycardia-due to, or as a consequence of congestive heart failure, due to, or as a consequence of pseudo-obstruction of the intestine.  Additionally, conditions listed as contributing to death but not resulting in the underlying cause includes acute renal failure, pseudo-obstruction, anemia, atrial fibrillation, non-insulin dependent diabetes mellitus, sleep apnea, and femur fracture.  

In this case, the evidence considered at the time of the March 2007 rating decision included the appellant's claim, the Veteran's service treatment records, VA treatment records through October 2005, and a copy of the Veteran's death certificate.  There were no other records in the claims file at that time.  The RO denied the claim on the basis that there was no evidence that his death was the result of a service connected disability or due to his military service.   

In January 2010, the appellant filed a petition to reopen this claim.  The evidence received since the March 2007 rating decision includes private treatment records from Dr. Parker dated from December 2000 to November 2005, which show the Veteran was receiving treatment for some of his service connected disabilities.  

Additionally, private treatment records from Dr. Wilcox, dated in January 2006, show the Veteran was treated in the emergency room because he fell after tripping on a stool in his kitchen, twisted his left leg and hit his head.  X-ray revealed a compound fracture of the left femur.  

The appellant also submitted a statement dated in February 2010 from Dr. Parker that noted the Veteran suffered from altered gait as a result of degenerative joint disease in his right ankle, hip, and both knees.  Dr. Parker also stated that the Veteran had chronic right leg pain and muscle weakness that made him unsteady.  Dr. Parker concluded that this unilateral nature of his pain is due to the old shrapnel wound he sustained in the military.  Therefore, it was Dr. Parker's opinion that the degenerative joint disease and his altered gait are both more likely than not to be associated and caused by the shrapnel injury and the Veteran's military service. 

The appellant argues that the Veteran's shrapnel wounds and right leg disabilities caused weakness in his leg, neuropathy and bad circulatory problems, that resulted in his fall and fractured leg.  As noted above, the death certificate indicated that significant conditions contributing to death but not resulting in the underlying cause included the femur fracture. 

The Board finds that this additional evidence raises a possibility that the Veteran's service-connected conditions contributed to the Veteran's fall the resulted in the left femur fracture.  Such triggers VA's duty to assist to provide a medical opinion in this case.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  As such, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.


REMAND

The appellant contends the Veteran's service connected conditions, especially those pertaining to residuals of the shrapnel wounds in the right leg, caused weakness in his leg, and resulted in an altered gait, peripheral neuropathy, and bad circulatory problems.  She alleges that as result of the weakness in his bad leg, he fell in the kitchen and broke his left leg, which contributed substantially or materially to his death.  

The law provides dependency and indemnity compensation for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate 
or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, whether the Veteran's death was related to his service-connected disabilities is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be forwarded to a VA physician to address the medical matters presented by this appeal.  DeLaRosa, 515 F.3d 1319. 

Additionally, it does not appear the appellant has been provided with appropriate VCAA notice concerning the information and evidence necessary to substantiate a claim for service connection claim for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Nor has VCAA notice concerning the information and evidence necessary to substantiate her burial claim been provided.  Rather, the prior notice only provided information concerning how to reopen a previously denied claim.  Corrective notice should be provided on remand. 

Moreover, although the record includes reports from the Veteran's admission to Christus St. Elizabeth Hospital in January 2006, it does not appear that all records from that hospitalization have been submitted or requested.  On remand, the RO/AMC should request the Veteran's terminal hospital records from that facility.  Additionally, if there are any VA treatment records dated after October 2005 until his death in February 2006, such records should be obtained. 

As to the appellant's remaining claim, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

In this case, although the RO listed the claim as one for nonservice-connected burial benefits, the VA Form 21-530 noted the appellant was claiming service-connected burial benefits.  Therefore, resolution of this claim turns on whether the Veteran's cause of death may be attributable to one of his service-connected disabilities.  As such, this claim is inextricably intertwined with the appellant's claim of entitlement to service connection for cause of the Veteran's death and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless all issues have been considered); and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrective VCAA notice that advises her of the information and evidence necessary to substantiate a claim for service connection for the cause of the Veteran's death and to substantiate a claim for VA burial benefits. 

2.  After securing the necessary release, the RO/AMC should request the terminal hospital records from the Christus St. Elizabeth Hospital from his January and February 2006 hospitalization.  If any requested records are not available, the appellant should be notified of such. 

Additionally, obtain VA treatment records from the Houston VA Medical Center, to include the Beaumont VA Outpatient Clinic, dating from October 2005 through February 2006.  If no records exist for this time period, the claims file should be annotated to reflect such.

3.  After the above development has been conducted, send the claims file to a VA physician to obtain an opinion concerning whether the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  Following claims file review, the physician should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service connected disabilities-PTSD; shrapnel wounds to muscle group XI of the right leg; osteoarthritis of the right hip; sensory nerve injury to the right ankle and foot; and lacerations of the right leg-caused or contributed substantially or materially to the Veteran's death or aided or lent assistance to the production of death.  

In providing this opinion, the physician should address the appellant's contention that the service-connected disabilities caused circulatory problems and weakness, causing the Veteran's fall and left femur fracture, which she argues ultimately contributed materially to the Veteran's death.  

The physician must provide the reasoning for the conclusions reached. 

4.  After the above has been completed to the extent possible, the RO/AMC must readjudicate the claims in light of the additional evidence.  If the claims remain denied, issue a supplemental statement of the case (SSOC) and give the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


